DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation "the silicon ATR".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 9-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,229,614 to Larsen, in view of US Patent 8,344,323 to Hartley.

In regards to claims 1, 5-6, 9-10, 15 and 19-20, Larsen discloses and shows in Figures 1 and 5, a compact mid-infrared FT-IR spectrometer system to measure, identify, or quantify substances comprising: 
an infrared light source (10) and with integral energy concentrating optic to provide energy for a spectral absorption process (col. 1, ll. 9-22; col. 3, ll. 4-11; col. 4, ll. 42-50); 
a scanning beam splitter (14) in an interferometer optical path with fixed angle mirrors (20, 26), the scanning beam splitter is configured to split incoming light from the light source and to generate an output beam to direct on a sample (24) (col. 2, ll. 6-25; col. 3, ll. 18-24; col. 4, ll. 50-65); and 
a thermal detector having a sensitivity to determine a maximum optical sensitivity of the system and to receive output energy having absorption information (col. 3, ll. 6-11; col. 4, ll. 42-50);

[claim 10] wherein the spectrometer system is temperature-controlled (col. 1, ll. 46-51).  

Larsen differs from the limitations in that it is silent to the system and method further comprising: wherein an infrared Micro-Electro-Mechanical System (MEMS) single element emitter light source wherein the light source is configured in operation to be electrically pulsed and to emit electromagnetic radiation in the wavelength range from 2.5 pm to 14 pm; [claim 5] wherein the light source is a compact emitter; [claim 6] wherein wavelength calibration is performed external to the spectrometer.  
However, Hartley teaches and shows in Figures 1 and 3, a portable infrared spectrometer that utilizes a compact, single element, MEMS-based mid-infrared light source (102), which produces radiation pulses within the wavelength range of 2.5 µm and 12.5 µm, and a thermal detection array (114) for generating spectral signatures of various samples (col. 6, ll. 21 to col. 7, ll. 13; col. 14, ll. 41-52). Hartley further teaches a system calibration and calculation method, wherein a processor utilizes a database of predetermined background spectra and model data from various samples and solutions (col. 3, ll. 32-65). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Larsen to include the mid-IR light source discussed above for the advantage of quickly identifying one or more analytes in a solution, with a reasonable expectation of success. 

  In regards to claims 11-14, Larsen differs from the limitations in that it is silent to the spectrometer system further comprising: [claim 11] an electronic detector and control module that comprises an electronics circuit board and computer system for corrections, storage, and analysis of measurements to identify and quantify substances in the spectral range of 2.5 pm to 14 pm; [claim 12] wherein the electronic detector and control module are configured to execute instructions to perform algorithms and analysis to determine at least one of specific substances detected and their quantity; [claim 13] wherein the electronic detector and control module is configured to collect data and to transmit the data directly to a remote location; [claim 14] wherein the data collected by the electronic detector and control module is stored in a remote location for retrieval.  
However, Hartley teaches and shows Figures 1 and 3, a portable infrared spectrometer that utilizes a detector array (114), detector circuitry (116) and a processor (122) to obtain spectral fingerprints of samples within the wavelength range of 2.5 µm to 12.5 µm (col. 6, ll. 21-33; col. 11, ll. 57 to col. 12, ll. 8).  Hartley further teaches a system calibration and calculation method, wherein a processor generates a database of predetermined background spectra and model data from various samples and solutions (col. 3, ll. 32-65). Further, remote or cloud data storage is well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Larsen to include the detection and control electronics discussed above for the advantage of quickly identifying one or more analytes in a solution, with a reasonable expectation of success. 

Claims 2-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen, in view of Hartley, and in further view of US Publication 2020/0141866 to Gerwert.

In regards to claims 2-3 and 21, Larsen in view of Hartley, differ from the limitations in that they are silent to the system and method further comprising: a micromachined silicon Attenuated Total Reflection (ATR) sample plate, either as stationary or removable and disposable is utilized as a sample surface of the sample; [claim 3] wherein the micromachined silicon ATR is enhanced by microstructuring a front sample-holding face to increase absorption from the sample; [claim 7] further comprising: an external holder to contain the silicon ATR, which is either disposable or non- disposable; [claim 8] further comprising: a flow cell to contain the silicon ATR, which is either disposable or non- disposable.  
 However, Gerwert teaches and shows in Figures 1-3, an FTIR spectrometer that is equipped with a commercially available ATR sample compartment (par. 93), wherein the ATR sample compartment is: configured as a separate sample flow-through channel; may be made of germanium, silicon, diamond or zinc selenide (par. 2); and has a measurement surface that is modified by chemical deposition to provide specific analyte detection (par. 3, 23, 53-54). Further, ATR sample cells are well-known to those of ordinary skill in the art. 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Larsen in view of Hartley, to include the ATR sample cell discussed above for the advantage of utilizing a well-known sample cell to rapidly characterize an analyte, with a reasonable expectation of success. 

Claims 4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen, in view of Hartley, and in further view of US Publication 2016/0146722 to Koerner et al.

In regards to claims 4 and 16-18, Larsen in view of Hartley, differ from the limitations in that they are silent to the system and method, further comprising: refracting the IR radiation of the output beam to a front surface of the sample, creating an evanescent wave which penetrates the sample, and then IR radiation is refracted by the sample plate to exit at an input angle of incidence; directing, with an off-axis parabolic reflector, the IR radiation to a thermal detector having a sensitivity to determine a maximum optical sensitivity of the system; [claim 17] wherein the sample plate comprises a micromachined silicon Attenuated Total Reflection (ATR) sample plate, either as stationary or removable and disposable is utilized as a sample surface of a sample; [claims 4 and 18] wherein the off-axis parabolic reflector to concentrate at least 80% of a spectral portion of the IR radiation received from the silicon ATR onto the thermal detector with minimal distortion.  
However, Koerner teaches and shows in Figures 2-3 and 12, an infrared spectrometer that utilizes a silicon ATR sample detection prism (50) and a plurality of off-axis parabolic mirrors (57, 58) (par. 3-4, 113-115, 171, 173). Further, ATR sample cells and parabolic mirrors are well-known to those of ordinary skill in the art. Also, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886